Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Beaurpere (20130151238).

As per claim 1, Beaurpere (20130151238) teaches a machine learning domain-specific linguistic data and memory reorganization method (as starting with a domain model and growing the model – para 0020-0022) comprising:
 receiving, by a user interface via a processor of a hardware controller, data input text from a user; identifying, by said processor executing a readability engine of the hardware controller, words, phrases, and sentences within said data input text, wherein said words, phrases, and sentences are associated with linguistic attributes not included within common readability metrics (as, receiving word/wordphrase wherein the elements are annotated for contextual information – para 0054);
 editing, by said processor via said user interface, said data input text based on user input; detecting in response to said editing, by said processor executing a machine learning engine of said hardware controller, improvements in said data input text; generating, by said processor in response to said detecting (as updating the skeleton/base model, with user input linked-op0en data-cloud – para 0027; which can be fully automatic machine learning or user-moderated (edited) – para 0056 – the domain specialist user is shown the relevant feature patterns for editing/acceptance),
a modified version of said user interface such that said modified version of said user interface is configured to allow additional users to view and modify additional data input text (as, allowing user domain specialist to review the suggestions, as well as the linked-data-cloud – para 0027, 0056), view suggestions from said readability engine, and input domain-specific terms to a 
 ranking, by said processor executing a ranking engine of said hardware controller (as ranking – para 0040), alternative input suggestions associated with said detected data input changes transmitted to said user interface for analysis (in para 0040 – the ranking of potential terms includes topic decom, semantic, synonyms, domain specifity, which is performed during the machine learning --  para 0053, which can be modified by user input – para 0056);
 generating, by said processor, editing data and code in response to an editor engine interacting with said hardware controller; and executing, by said processor, said editing data and code thereby updating and modifying functions associated with said readability engine (As taking user suggestion, and re-establishing the automatic machine learning process – para 0056), said context score engine, and said ranking engine for increasing an efficiency of future recommendations associated with future data input text analysis (as using context and ranking, to update the machine-learned model – para 0020, para 0040). 

As per claim 2, Beaurpere (20130151238) teaches the method of claim 1, wherein said identifying comprises: executing machine learning code and existing grammatical rule-based code (as applied/mapped above), with respect to semantic (para 0020, 0031) attributes and 

As per claim 3, Beaurpere (20130151238) teaches the method of claim 1, wherein said determining said change attributes comprises: executing NLP code (para 0023) for measuring similarity attributes of words and phrases of said data input text with respect to data of a semantic database (As semantic scoring and closeness – para 0052, 0040); and generating, based on results of said executing, a composite score associated with said detected data input changes from said data input text (as a ranking/scoring on multiple measure, including semantics – para 0040). 

As per claim 4, Beaurpere (20130151238) teaches the method of claim 1, wherein said determining said change attributes comprises: executing word embedding code for computing similarity attributes of words and phrases of said data input text with respect to vector similarity metrics (as performing a matching to initiate the preferred term on the skeleton lexicon, and using syntax rules to develop the lexicon (para 0036); and generating, based on results of said executing, a composite score associated with said detected data input changes from said data input text (as ranking/scoring on multiple measure, including semantics – para 0040). 

Beaurpere (20130151238) teaches the method of claim 1, wherein said domain-specific terms are leveraged as variables such that said user is provided with visual graphical indications (as, in the embodiment of the user able to review the lists by presenting to the domain specialist user – para 0056, wherein the ‘presenting’ would be visually shown on a display – para 0076) to identify words and phrases to be excluded from said user interface (examiner notes that Beaurpere teaches the machine learning technique uses out-of-vocabulary lists – para 0042, and in view of para 0056, wherein the machine learning can be user-interrupted, it logically follows that the user specialist would also generate an exclusion list, such as OOV, and remove such items when performing a review/edits), 
and wherein said hardware controller is configured to generate self learning software code associated with user activity with respect to said user interface for generating relevant (as, showing statistically relevant feature pattern to the domain specialist – para 0056) and accurate suggestions for said generating said self learning software code (as, the domain specialist user, has a choice of options with the presented feature patterns – para 0056, examiner notes that Beaurpere teaches the machine learning technique uses out-of-vocabulary lists – para 0042, and in view of para 0056, wherein the machine learning can be user-interrupted, it logically follows that the user specialist would also generate an exclusion list, such as OOV, and remove such items when performing a review/edits). 

As per claim 6, Beaurpere (20130151238) teaches the method of claim 1, further comprising: identifying, by said processor executing a cognitive engine of said hardware controller (as, in NLP models, using semantic models – para 0019), aspects of said data input text that are difficult to understand with respect to said data input text (wherein the above 

As per claim 7, Beaurpere (20130151238) teaches the method of claim 6, further comprising: increasing, by said processor, said readability of said data input text by targeting specific aspects of said data input text contributing to a difficulty of understanding measured by established readability metrics (as, part of machine learning and natural language processing, understanding the meaning of the word-phrase – para 0019), semantic attributes (as semantic analysis – para 0052), and syntactic attributes  (as syntax analysis – para 0037, 0053) based on analysis with respect to semantic databases and NLP code execution (as NLP – para 0019, and filling/thickening a skeleton model – para 0030). 

As per claim 8, Beaurpere (20130151238) teaches the method of claim 7, further comprising: generating, by said processor executing a recommendation engine, recommendations associated with said increasing said readability by adjusting to user activity to provide increasingly relevant suggestions (as, showing statistically relevant feature pattern to the domain specialist – para 0056); and enabling users to specify lists of domain-specific words and phrases to be excluded from said recommendation engine (as, the domain specialist user, has a choice of options with the presented feature patterns – para 0056, examiner notes that Beaurpere teaches the machine learning technique uses out-of-vocabulary lists – para 0042, and in view of 

As per claim 9, Beaurpere (20130151238) teaches the method of claim 1, further comprising: generating, by said processor, self learning software code (as the machine learning can be fully automatic – para 0056) for executing future processes associated with executing said machine learning domain-specific linguistic data (machine learning – para 0056) and memory reorganization method; and storing, by said processor, said self learning software code within a modified portion of a memory structure of said hardware controller (as, the claimed ‘reorganization’ is equivalent to Beurpere’s automated machine learning – para 0056, self building/thickening the skeleton model – para 0030-0036, and 0059). 

As per claim 10, Beaurpere (20130151238) teaches the method of claim 1, further comprising: providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the control hardware, said code being executed by the computer processor to implement: said receiving, said identifying, said editing, said detecting, said generating said modified version of said user interface, said determining, said ranking, said generating said editing data, and said executing (as, implementing the system in a natural language processing setup – para 0019). 

Claims 11-19 are computer product claims performing steps common to claims 1-10 above and as such, claims 11-19 are similar in scope and content to claims 1-10 above and Beaurpere (20130151238) teaches storage medium and computer program producs (para 0092, 0093) 


Claim 20, is a hardware/system claim that performs the method steps of claims 1-10 above and as such, claim 20 is similar in scope and content to the claim elements found in claims 1-10 above and therefore, claim 20 is rejected under similar rationale as presented against claims 1-10 above.  Furthermore, Beaurpere (20130151238) teaches memory/computer readable medium, and processor (para 0092, 0093, 0097). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  As to the generic claim elements (and specification), examiner notes the plethora of references toward nlp query processing, using domain restrictions, outofvocabulary, semantic, syntax, probability scoring, ranking, etc.  Of note, towards the presenting and editing of possible matches, examiner notes the 20140207439 21 Jan 13. 24 Jul 14. MACHINE TRANSLATION-DRIVEN AUTHORING SYSTEM AND METHOD. Venkatapathy; Sriram, Fig. 2, shows the system displaying the possible matches, for the user to edit/discard.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        2/10/2021